DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: lines 14-17 recite limitations with respect to the second sensor later introduced in lines 23-24.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP No. 10,509,194) in view of Rho et al. (USP No. 10,429,722), hereinafter “Rho”, and Tseng et al. (USP No. 10,495,945), hereinafter “Tseng”.
Regarding claim 1, Lee discloses a support frame (300), adapted for containing a first lens and a second lens (see Fig. 2, Col. 7, Lines 38-40, 46-48), the support frame comprising: a body, having a first opening (301) penetrating through the body (see Fig. 4), a second opening (302) penetrating through the body, a first side wall (320) surrounding the first opening (301),  a first extension bottom wall, integratedly extending from an inner side of the first annular side wall, the first lens being located on the first extension bottom wall when the first lens is disposed in the first opening, the first extension bottom wall having a first through hole, the first lens corresponding to the first through hole; a second extension bottom wall, integratedly extending from an inner side of the second annular side wall, the second lens being located on the second extension bottom wall when the second lens is disposed in the second opening, the second extension bottom wall having a second through hole, the second lens corresponding to the second through hole; and two vias, disposed on the second extension bottom wall and near by the second annular side wall; at least one of the first annular side wall and the second annular side wall is located next to a side surface of at least one of the first lens and the second lens. 
In the same field of endeavor, Rho discloses a first extension bottom wall (extending from 142) (see annotated Fig. 1C below), integratedly extending from an inner side of the first side wall (142), the first lens being located on the first extension bottom wall when the first lens is disposed in the first opening, the first extension bottom wall having a first through hole (143), the first lens corresponding to the first through hole (see Fig. 1C, Col. 4, Lines 1-26); a second extension bottom wall (extending from 142), integratedly extending from an inner side of the second side wall (142), the second lens being located on the second extension bottom wall when the second lens is disposed in the second opening, the second extension bottom wall having a second through hole (143), the second lens corresponding to the second through hole (see Fig. 1C, Col. 4, Lines 1-26); at least one of the first side wall and the second side wall is 

    PNG
    media_image1.png
    634
    512
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support frame of Lee with a first extension bottom wall, integratedly extending from an inner side of the first side wall, the first lens being located on the first extension bottom wall when the first lens is disposed in the first opening, the first extension bottom wall having a first through hole, the first lens corresponding to the first through hole, a second extension bottom wall, integratedly extending from an inner side of the second side wall, the second lens being located on the second extension bottom wall when the second lens is disposed in the second opening, the second extension bottom wall having a second through hole, the second lens corresponding to the second through hole; at least one of the first side wall and the second side wall is located next to a side surface of at 
In addition, in the same field of endeavor, Tseng discloses and two vias (170/195), disposed on the second extension bottom wall and near by the second annular side wall (see Fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support frame of Lee and Rho with and two vias, disposed on the second extension bottom wall and near by the second annular side wall of Tseng for the purpose of providing high-end imaging and optical anti-shake function (Col. 1, Lines 41-42). 
Lee, Rho and Tseng disclose the claimed invention, but do not specify annular side walls. Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support frame of Lee, Rho and Tseng with annular side walls for the purpose of providing improvements in an anti-shake function while minimizing the size of the camera lens assembly when mounted in a device (Col. 1, Lines 18-23 of Rho).
Regarding claim 3, Lee, Rho and Tseng teach the support frame as is set forth above for claim 1, Rho further discloses further comprising: a bottom supporting member (extending from 142), disposed at the second opening, connected to the second side wall (142), the second lens being located on the bottom supporting member when the second lens is disposed in the second opening, the bottom supporting member having a second through hole (143), the second lens corresponding to the second through hole(see Fig. 1C, Col. 4, Lines 1-26). Lee, Rho and Tseng disclose the claimed invention, but do not specify annular side walls. Such a modification would have involved a mere change in the shape of a component. A change in 
Regarding claim 6, Lee discloses an image capturing device (see Fig. 1, Col. 6, Line 38), comprising: a first lens (see Fig. 2); a second lens (see Fig. 2); a support frame (300), comprising a body, having a first opening (301) penetrating through the body (see Fig. 4), a second opening (302) penetrating through the body, a first side wall (320) surrounding the first opening (301), and a second side wall (320) surrounding the second opening (302), wherein the first lens and the second lens are respectively disposed in the first opening and the second opening (see Figs. 1, 4, Col. 7, Lines 38-40, 46-48); wherein the first side wall (320) and the second side wall (320) are respectively a closed shape (with 310), and the body (300 with 310) separates the first side wall and the second side wall (see Fig. 4). Lee discloses the claimed invention, but does not specify annular side walls, a first extension bottom wall, integratedly extending from an inner side of the first annular side wall, the first extension bottom wall having a first through hole, the first lens corresponding to the first through hole; a second extension bottom wall, integratedly extending from an inner side of the second annular side wall, the second sensor and the second lens being located at two opposite sides of the second extension bottom wall, the second extension bottom wall having a second through hole, the second sensor being aligned with the second through hole, the second lens corresponding to the second through hole; and two vias, disposed on the second extension bottom wall and near by the second annular side wall; a first sensor, the first sensor and the first lens being located at two opposite sides of the first extension bottom wall, the first sensor being aligned with the first through hole and an optical axis of the first lens; and a second sensor, disposed next to the first 
In the same field of endeavor, Rho discloses and a first extension bottom wall (extending from 142) (see annotated Fig. 1C above in claim 1), integratedly extending from an inner side of the first side wall (142), the first extension bottom wall having a first through hole (143), the first lens corresponding to the first through hole (see Fig. 1C, Col. 4, Lines 1-26); a second extension bottom wall (extending from 142), integratedly extending from an inner side of the second side wall (142), the second sensor (15B) and the second lens (13B) being located at two opposite sides of the second extension bottom wall, the second extension bottom wall having a second through hole (143), the second sensor being aligned with the second through hole, the second lens corresponding to the second through hole (see Fig. 1C, Col. 4, Lines 1-26); a first sensor (15A), the first sensor and the first lens (13A) being located at two opposite sides of the first extension bottom wall, the first sensor (15A) being aligned with the first through hole (143) and an optical axis of the first lens (13A) (see Fig. 1C); and a second sensor (15B), disposed next to the first sensor (15A), aligned with an optical axis of the second lens (13B), at least one of the first side wall (142) and the second side wall (142) is located next to a side surface of at least one of the first lens and the second lens (see Fig. 1C, Col. 4, Lines 1-26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Lee with and a first extension bottom wall, integratedly extending from an inner side of the first annular side wall, the first extension bottom wall having a first through hole, the first lens corresponding to the first through hole; a second extension bottom wall, integratedly extending from an inner side of the second side wall, the second sensor and the second lens being located at two opposite sides of the second extension bottom wall, the second extension bottom wall having a second through hole, the second sensor being aligned with the second through hole, the second lens 
In addition, in the same field of endeavor, Tseng discloses and two vias (170/195), disposed on the second extension bottom wall and near by the second annular side wall (see Fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Lee and Rho with and two vias, disposed on the second extension bottom wall and near by the second annular side wall of Tseng for the purpose of providing high-end imaging and optical anti-shake function (Col. 1, Lines 41-42). 
Lee, Rho and Tseng disclose the claimed invention, but do not specify annular side walls. Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Lee, Rho and Tseng with annular side walls for the purpose of providing improvements in an anti-shake function while minimizing the size of the camera lens assembly when mounted in a device (Col. 1, Lines 18-23 of Rho).
Regarding claim 8, Lee, Rho and Tseng teach the support frame as is set forth above for claim 6, Rho further discloses wherein the support frame comprises: a bottom supporting member (extending from 142), disposed at the second opening, connected to the second side 
Regarding claims 4 and 9, Lee, Rho and Tseng teach the support frame as is set forth above for claim 1, Rho further discloses wherein a material of the body is identical to a material of the first extension bottom wall (Col. 4, Line 3). The extension bottom wall and the side walls are presented in Rho as a unit (142); thus being formed integrally and of the same material. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 5 and 10, Lee discloses wherein a of the body (300) is different from a of the first extension bottom wall (600) (Col. 12, Lines 50-51). The body and the first extension bottom wall are two separate elements in Lee. Lee, Rho and Tseng disclose the claimed invention, but do not specify different materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 13, Lee, Rho and Tseng teach the support frame as is set forth above for claim 6, Rho further discloses further comprising: a motor assembly (voice coil motor), located in the second opening, the motor assembly being coupled to the second lens (see Fig. 1C, Col. 6, Line 63).  
Regarding claim 14, Lee discloses a support frame (300), adapted for containing a first lens and a second lens (see Fig. 2, Col. 7, Lines 38-40, 46-48), the support frame comprising: a body, having a first opening (301) penetrating through the body (see Fig. 4), a second opening (302) penetrating through the body, a first side wall (320) surrounding the first opening (301), and a second side wall (320) surrounding the second opening (302), wherein the first lens and the second lens are respectively disposed in the first opening and the second opening (see Figs. 1, 4, Col. 7, Lines 38-40, 46-48). 
Lee discloses the claimed invention, but does not specify annular side walls, a first extension bottom wall, integratedly extending from an inner side of the first annular side wall, the first lens being located on the first extension bottom wall when the first lens is disposed in the first opening, the first extension bottom wall having a first through hole, the first lens corresponding to the first through hole; a second extension bottom wall, integratedly extending from an inner side of the second annular side wall, the second lens being located on the second extension bottom wall when the second lens is disposed in the second opening, the second extension bottom wall having a second through hole, the second lens corresponding to the second through hole; and two vias, disposed on the second extension bottom wall and near by the second annular side wall. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support frame of Lee with a first extension bottom wall, integratedly extending from an inner side of the first side wall, the first lens being located on the first extension bottom wall when the first lens is disposed in the first opening, the first extension bottom wall having a first through hole, the first lens corresponding to the first through hole, a second extension bottom wall, integratedly extending from an inner side of the second side wall, the second lens being located on the second extension bottom wall when the second lens is disposed in the second opening, the second extension bottom wall having a second through hole, the second lens corresponding to the second through hole of Rho for the purpose of providing improvements in an anti-shake function and an automatic focusing function while minimizing the size of the camera lens assembly when mounted in a device (Col. 1, Lines 18-23).
In addition, in the same field of endeavor, Tseng discloses and two vias (170/195), disposed on the second extension bottom wall and near by the second annular side wall (see Fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support frame of Lee and Rho with 
Lee, Rho and Tseng disclose the claimed invention, but do not specify annular side walls. Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support frame of Lee, Rho and Tseng with annular side walls for the purpose of providing improvements in an anti-shake function while minimizing the size of the camera lens assembly when mounted in a device (Col. 1, Lines 18-23 of Rho).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP No. 10,509,194) in view of Rho (USP No. 10,429,722) and Tseng (USP No. 10,495,945) as applied to claim 6 above, and further in view of Hsu (USPG Pub No. 2017/0146766).
Regarding claim 12, Lee, Rho and Tseng disclose the claimed invention, but do not specify further comprising: two circuit boards, separated from each other, located on different planes, the first sensor and the second sensor being respectively disposed on the two circuit boards.  In the same field of endeavor, Hsu discloses wherein a material of the body is different from a material of the first extension bottom wall (Paragraphs 20-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Lee, Rho and Tseng with wherein a material of the body is different from a material of the first extension bottom wall of Hsu for the purpose of providing a camera module with improved virtual depth or resolution (Paragraph 2).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/22/2021